Citation Nr: 0902299	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for hepatitis C with liver damage.

In a June 2004 decision, the Board denied the claim for 
service connection for hepatitis C with liver damage.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2005, the Court 
issued an order that granted a joint motion for remand, 
vacated the Board decision, and remanded the matter to the 
Board for action in compliance with the joint motion.  In 
December 2005, the Board remanded the claim in compliance 
with the substance of the joint motion.

In June 2007, the Board denied the claim, and the veteran 
appealed the denial to the Court.  In September 2008, the 
Court issued an order that granted a joint motion for remand, 
vacated the Board decision, and remanded the matter to the 
Board for action in compliance with the joint motion.  The 
case has been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion, the appellant and the Secretary of VA 
determined that the January 2007 VA examination was 
inadequate because the examiner had not considered all in-
service risk factors in providing an opinion and because the 
examiner did not consider whether the veteran's hepatitis C 
originated in service under the correct standard.

In compliance with the joint motion, the case is REMANDED for 
the following action:

1.  Refer the claims files to a VA 
physician who has not examined the 
veteran previously, and who specializes 
in infectious diseases.  The veteran need 
not be examined.  The examiner is asked 
to review the record in its entirety.  
The following facts are pointed out:

- The service medical records show that 
the veteran was diagnosed with gonorrhea 
four times while in service.  They do not 
include findings regarding hepatitis.

- The veteran has admitted that he 
engaged in intranasal cocaine use during 
service.  See January 19, 2007, VA 
examination report.

- The veteran has admitted to intravenous 
drug use following his discharge from 
service.  See June 12, 1991, VA 
outpatient treatment report and June 6, 
1997, VA outpatient treatment report.

- The veteran has alleged having been 
hospitalized for hepatitis, type unknown, 
in the 1960s.  See April 1986 VA 
hospitalization summary report; February 
1987 VA hospitalization summary report; 
and June 6, 1997, VA outpatient treatment 
report.  The hospitalization records 
could not be found.

- The diagnosis of hepatitis C was 
established in 2001.  See January 2001, 
February 2001, and April 2001 VA 
outpatient treatment reports.

-There is no corroborative evidence 
supporting the claim that the appellant 
shared needles or razors while on active 
duty.

Again, please review all of the evidence 
of record.  Then answer the following 
questions:

(i) Is it at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran contracted hepatitis C from 
contracting gonorrhea four times during 
service?

(ii) Is it at least as likely as not that 
the veteran contracted hepatitis C from 
using cocaine intranasally during 
service?  

(iii) Is it more likely than not, i.e., 
is there greater than a 50/50 chance, 
that post service intravenous drug use is 
responsible for the diagnosis of 
hepatitis C?

Please state yes or no to each question 
and provide a written rationale based 
upon evidence in the claims file and/or 
sound medical principles.  If you find 
the medical record to show that the 
appellant's history has changed over the 
years, thus leading you to question the 
veracity of that medical history, you 
should note that finding as well.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
hepatitis C with liver damage.  If there 
is a finding by the examiner that it is 
at least as likely as not that the 
veteran contracted hepatitis C while in 
service due to intranasal cocaine use, 
the RO must address whether such use 
constituted willful misconduct under the 
provisions of 38 C.F.R. §§ 3.1 and 3.301 
(2008).  If the claim is not granted, the 
veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

